                 Case 3:18-cv-05584-BHS Document 75 Filed 05/12/20 Page 1 of 5



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     PATRICIA FREEMAN,                                 CASE NO. C18-5584 BHS
 8
                              Plaintiff,               ORDER DENYING
 9          v.                                         DEFENDANT’S MOTION FOR
                                                       SUMMARY JUDGMENT AND
10   NATIONAL RAILROAD PASSENGER                       PLAINTIFF’S MOTION FOR
     CORPORATION, d/b/a/ AMTRAK,                       LEAVE TO FILE
11                                                     SUPPLEMENTAL BRIEF,
                              Defendant.               REQUESTING A JOINT STATUS
12                                                     REPORT, AND RENOTING
                                                       DEFENDANT’S MOTION FOR
13                                                     PROTECTIVE ORDER

14          This matter comes before the Court on Defendant National Railroad Passenger

15   Corporation d/b/a Amtrak’s (“Amtrak”) motion for summary judgment on punitive

16   damages and consumer protection act (“CPA”) claim, Dkt. 17, Plaintiff Patricia

17   Freeman’s (“Freeman”) motion for leave to file supplemental brief, Dkt. 62, and

18   Amtrak’s motion for protective order striking the notice of 30(b)(6) deposition, Dkt. 69.

19   The Court has considered the pleadings filed in support of and in opposition to the

20   motions and the remainder of the file and hereby denies the motion for summary

21   judgment and motion for leave to file supplemental brief and renotes the motion for

22   protective order for the reasons stated herein.


     ORDER - 1
             Case 3:18-cv-05584-BHS Document 75 Filed 05/12/20 Page 2 of 5



 1                               I.   PROCEDURAL HISTORY

 2         On July 18, 2018, Freeman filed a complaint against Amtrak asserting a claim for

 3   negligence and a claim for violation of Washington’s CPA statute. Dkt. 1. Freeman

 4   seeks actual and punitive damages. Id.

 5         On October 31, 2019, Amtrak filed the instant motion for summary judgment on

 6   Freeman’s request for punitive damages and Freeman’s CPA claim. Dkt. 17. On

 7   December 2, 2019, Freeman responded. Dkt. 22. On December 6, 2019, Amtrak replied

 8   and submitted substantial evidence in support of the reply. Dkts. 57, 58–58-11. On

 9   December 10, 2019, Freeman filed a motion for leave to file a supplemental brief. Dkt.

10   62. On December 12, 2019, Amtrak responded. Dkt. 65. On December 20, 2019,

11   Freeman replied. Dkt. 67.

12         On April 30, 2020, Amtrak filed a motion for protective order striking the notice

13   of 30(b)(6) deposition. Dkt. 69. On May 6, 2020, Freeman responded. Dkt. 71. On

14   May 8, 2020, Amtrak replied. Dkt. 73.

15                               II. FACTUAL BACKGROUND

16         On December 10, 2017, Freeman purchased a ticket to ride Amtrak 501 for $45.

17   On December 18, 2017, Freeman boarded the train in Seattle, Washington, and the train

18   subsequently derailed on its way to Portland, Oregon. Freeman alleges that she suffered

19   numerous injuries caused by the accident.

20

21

22


     ORDER - 2
              Case 3:18-cv-05584-BHS Document 75 Filed 05/12/20 Page 3 of 5



 1                                     III. DISCUSSION

 2   A.     Punitive Damages

 3          Amtrak filed the instant motion in this and twenty other related cases. Dkt. 17 at

 4   1–4 (caption of motion). Based on events in previous cases stemming from Amtrak

 5   501’s derailment, Amtrak focused its punitive damages argument on Washington law as

 6   opposed to Delaware, Pennsylvania, or the District of Columbia’s laws. Id. at 19 (“there

 7   is simply no evidence that Amtrak’s offices in Pennsylvania, Delaware, or the District of

 8   Columbia had any significant role in the planning or operation of [Amtrak 501’s route]”).

 9   Freeman responded by arguing that the Court should consider the law of Oregon on the

10   issue of punitive damages. Dkt. 25. Instead of withdrawing its universal motion and

11   filing a motion addressing Oregon law, Amtrak replied and improperly included new

12   evidence and arguments in that reply. See Provenz v. Miller, 102 F.3d 1478, 1483 (9th

13   Cir. 1996) (“[W]here new evidence is presented in a reply to a motion for summary

14   judgment, the district court should not consider the new evidence without giving the non-

15   movant an opportunity to respond.”). Freeman identified the inappropriate submissions

16   and filed a motion for leave to file a short supplemental brief in response. Dkt. 62.

17   Amtrak opposed this motion curiously stating that “Plaintiff raised Oregon’s punitive

18   damages issue. . . . Amtrak’s Reply responded to those arguments and offered no new

19   factual submissions or new arguments on punitive damages.” Dkt. 65 at 2 (emphasis

20   added). The 61 pages of additional evidence attached to the Declaration of Andrew

21   Yates undermines this argument. See Dkts. 58-1–58-11.

22


     ORDER - 3
              Case 3:18-cv-05584-BHS Document 75 Filed 05/12/20 Page 4 of 5



 1          Complicating matters further, Amtrak has filed a motion for a protective order to

 2   strike a deposition requested by Freeman because the “Court’s rulings in Related Cases

 3   dismissing punitive damages . . . [has] also rendered the requested liability discovery

 4   irrelevant in this compensatory damages case.” Dkt. 69 at 1. Thus, Amtrak is refusing to

 5   participate in discovery based on rulings in other cases considering facts relevant to

 6   jurisdictions other than Oregon.

 7          In light of these issues, the Court concludes that the most appropriate course of

 8   action is to strike Amtrak’s improperly submitted evidence, deny Freeman’s motion for

 9   leave to file a supplemental brief, and deny Amtrak’s motion for summary judgment

10   without prejudice for failure to establish that it is entitled to judgment as a matter of law

11   at this time. Fed. R. Civ. P 56(a) (“The court shall grant summary judgment if the

12   movant shows that . . . the movant is entitled to judgment as a matter of law.”). The

13   dispositive motion deadline is July 15, 2020, which allows sufficient time to complete

14   discovery and then file a fully supported motion for summary judgment on the issue of

15   punitive damages.

16   B.     CPA

17          Upon review of the briefs, the Court denies Amtrak’s motion as to Freeman’s CPA

18   claim on the same grounds and for the same reasons set forth in Garza v. Nat’l R.R.

19   Passenger Corp., 418 F. Supp. 3d 644, 651–56 (W.D. Wash. 2019).

20   C.     Protective Order

21          In light of the Court’s denial of Amtrak’s motion for summary judgment,

22   Amtrak’s position that the requested discovery is irrelevant has either been completely



     ORDER - 4
              Case 3:18-cv-05584-BHS Document 75 Filed 05/12/20 Page 5 of 5



 1   mooted or severely undermined. At the very least, discovery related to liability seems

 2   entirely relevant given the survival of Freeman’s CPA claim. Thus, the Court orders the

 3   parties to meet and confer regarding the discovery issues set forth in the motion for a

 4   protective order. After the meeting, the parties shall file a joint status report (“JSR”)

 5   informing the Court of the remaining disputes that require Court intervention.

 6                                         IV. ORDER

 7          Therefore, it is hereby ORDERED that Amtrak’s motion for summary judgment

 8   on punitive damages and CPA claim, Dkt. 17, and Freeman’s motion for leave to file

 9   supplemental brief, Dkt. 62, are DENIED.

10          The parties shall meet and confer regarding the issues in Amtrak’s motion for a

11   protective order, and then file a JSR no later than May 22, 2020. The Clerk shall renote

12   Amtrak’s motion, Dkt. 69, for consideration on the Court’s May 22, 2020 calendar.

13          Dated this 13th day of May, 2020.

14

15

16
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

17

18

19

20

21

22


     ORDER - 5
